United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51593
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARCO A. VAZQUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:05-CR-66
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Marco A. Vazquez appeals his guilty-plea conviction and

sentence for possession of an unregistered short-barreled shotgun

in violation of 26 U.S.C. §§ 5861(d), 5845(a) and 5871.       He

contends that the 21-month sentence imposed at the low end of the

properly calculated guideline range was unreasonable because it

failed to account for the severe immigration consequences he

faced.

     Vazquez asked for leniency based on the immigration

consequences of his conviction in his sentencing memorandum and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51593
                                -2-

at sentencing.   Although it was not explicitly mentioned as a

reason for the sentence imposed, the district court implicitly

considered the possibility of Vazquez’s permanent removal when

it sentenced Vazquez at the low end of the guideline range.

See United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).   After imposing sentence, the

district court stated that Vazquez’s conviction was “substantial”

because it could lead to his removal from the United States.

Therefore, Vazquez’s sentence within the properly calculated

guideline range was presumptively reasonable, and Vazquez has

failed to demonstrate that his sentence was unreasonable.     See

United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).

     AFFIRMED.